DETAILED ACTION
	This is in response to the RCE filed on January 7th 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 12/2/20, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn. 

Applicant’s arguments, see pg. 6-8, with respect to the rejection(s) of claim(s) 34, 40-42 and 49-50 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Plastina et al. US 7,343,384 B2.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34, 39-42, 47-50 and 52-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu US 2006/0143236 A1 in view of Plastina et al. US 7,343,384 B2.

Regarding claim 34, Wu discloses a server (paragraph 8, Fig. 1) comprising circuitry configured to:
receive a playlist and information related to the playlist from a first device (plurality of users connected via network – see Fig. 1, users upload playlists using their device – see abstract, paragraphs 21, 72, Fig. 2);
receive, from a second device, rating information for the playlist on a comment on the playlist (media sharing system provides ability to rank, rate and review uploaded playlists – paragraphs 7, 72, 76, 100-101); and
associate, in storage, the playlist with the rating information or the comment on the playlist received from the second device (maintain media ranking data in storage – Fig. 1, paragraphs 73 and 76); and
provide … the playlist and the rating information or the comment on the playlist to the first device for display on a user interface of the first device (user ratings/comments can be viewed on the user device, see Figs. 9-10).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wu with the automatic update feature taught by Plastina for the purpose of enhancing a user’s media experience.  Wu itself discusses performing actions automatically (see abstract).  One of ordinary skill in the art would understand that by automating a previous manual activity, a user is unburdened and therefore provides an improved experience. 

Regarding claim 39, Wu discloses receiving a request from the second device to purchase content associated with the playlist (purchase media on playlist – see paragraphs 12, 72, 125).

Regarding claim 40, it is a method claim that corresponds to the system of claim 34, therefore it is rejected for the same reasons.

	Regarding claim 41, it is a storage device (e.g. computer readable medium) that corresponds to the system of claim 34, therefore it is rejected for the same reasons.

	Regarding claim 42, Wu discloses a device comprising circuitry (Fig. 1) configured to:
receive from a server, a playlist and information related to the playlist, wherein the information related to the playlist includes a rating for the playlist and/or a first comment on the playlist (server provides playlist browsing function that shares playlists and ratings to user device – paragraph 8, Figs. 6-7; system also includes playlist search – paragraph 13, Fig. 8);
display on a user interface, a rating button and a comment button with which a user may interact to provide rating information for the playlist or a second comment on the playlist respectively (user interface with playlist ranking buttons – Fig. 9, paragraphs 99-100; and review/comment button – Fig. 10, paragraph 110);
send to the server, the rating information for the playlist or the second comment on the playlist when provided via the user interface (send rating/comment info to server for storage – paragraph 81, Fig. 1);
receive … updated information related to the playlist from the server, wherein the updated information related to the playlist includes an updated rating for the playlist and/or updated comment information for the playlist, wherein the updated comment information includes the first comment and the second comment (display rankings and comments – Figs. 9-10, paragraph 107). 

Wu does not explicitly disclose receiving the updated information “without providing a request to the server”, but this is taught by Plastina as automatically updating playlists.  Specifically, Plastina discloses a smart playlist system that automatically updates playlists on a 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wu with the automatic update feature taught by Plastina for the purpose of enhancing a user’s media experience.  Wu itself discusses performing actions automatically (see abstract).  One of ordinary skill in the art would understand that by automating a previous manual activity, a user is unburdened and therefore provides an improved experience. 

Regarding claim 47, Wu discloses send a request to the server to purchase content associated with the playlist (purchase media on playlist – see paragraphs 12, 72, 125).

Regarding claim 48, Wu discloses a controller configured to playback at least a portion of content associated with the playlist (play media – paragraph 111).

Regarding claim 49, it is a method claim that corresponds to the device of claim 42, therefore it is rejected for the same reasons.

Regarding claim 50, it is a storage device (e.g. computer readable medium) that corresponds to the device of claim 42, therefore it is rejected for the same reasons.



Regarding claim 53, Wu discloses display a plurality of playlists based on evaluation information associated with each playlist (Figs. 9-10, 13-14).

Regarding claim 54, Wu does not explicitly disclose, cause the server and the first device to remain in a communicating state such that the user interface of the first device is automatically updated when the rating information or the comment on the playlist is associated with the playlist.  
Plastina discloses this by teaching a server (Fig. 2, col. 7 ln. 20-22) that automatically updates media metadata associations (i.e. the system communicates  playlist information responsive to associating, automatically – see Fig. 5, steps 506-508).
The motivation to provide is the same as that given above.  Furthermore, it is a well-known technique to “push” information to a user device instead of waiting for a user to request the information (e.g. pull).  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Beaupre et al. US 2006/0195790 A1 discloses a media server for managing playlists including user ratings and recommendations (paragraphs 107, 178, Fig. 1).
Cue et al. US 2005/0240494 A1 discloses publishing and sharing playlists, including purchasing media from a playlist (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975